DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, submitted on 07/22/2021, has been received, entered and made of record. Currently, claims 1-14 remain pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/22/2021 and 01/31/2022 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document(s) JP2006-321000A, JP2019-63966A, JP2008-023665A, JP2019-072915A, JP2019-045784A, and JP2019-043752A on page one of the specification.
References JP2006-321000A, JP2019-63966A, JP2008-023665A, JP2019-072915A, JP2019-045784A, and JP2019-043752A are general background references covering post-processing devices.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. That is, the claim does not fall within at least one of the four categories of patent eligible subject matter because claim 14 is directed to a recording medium. 
A “recording medium" is defined in the specification to include "ROM, DRAM or the like" (see page 5 of specification). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim covers non-statutory subject matter. The claims, as defined in the specification, cover both non-statutory subject matter and statutory subject matter. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments by adding the limitation "non-transitory" to the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 6 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiriyama US 2019/0193980 A1. 
Referring to claim 1, Kiriyama discloses a post-processing device (fig.3, post-processing apparatus 300) comprising: 
     multiple types of post-processing modules (fig.3, functional units 501-504) that are disposed at predetermined installation positions within the post-processing device (fig.3, functional units 501-504 loaded in the slots 321-324) and each execute post-processing to an output sheet on which an image is formed ([0052], [0063] and [0077]-[0080]) (Note: paper on which the image is fixed is supplied to the post-processing apparatus 300 wherein functional units 501-504 loaded in the slots 321-324 execute post-processing); and 
    a controller (fig.2, controller 360) that 
        (i) detects the post-processing modules at the installation positions ([0103]-[0104]) (Note: on the basis of the detection results of the detection sensors 325-328, the controller 360 determines type of the functional units loaded in the slots 321-324) and 
         (ii) determines and controls adjustment contents of the post-processing modules based on a detection result (fig.4B, [0103]-[0107], [0111] and [0114]-[0133]) (Note: the controller determines whether or not a constraint is posed by loading positions of functional units on the basis of the detection results of the detection sensors 325-328 and controls adjustment of the functional units loaded in the slots 321-324).

Referring to claim 2, Kiriyama discloses the post-processing device according to claim 1, wherein the controller (i) detects the types and the installation positions of the post-processing modules ([0103]-[0104]) (Note: on the basis of the detection results of the detection sensors 325-328, the controller 360 acquires information of the loading position and information of the type of the functional units 501-504) and 
(ii) determines and controls the adjustment contents based on the types and installation positions as the detection result (fig.4B, [0103]-[0107], [0111] and [0114]-[0133]) (Note: the controller determines whether or not a constraint is posed by loading positions of functional units on the basis of the information of the loading position and information of the type of the functional units 501-504 and controls adjustment of the functional units).

Referring to claim 3, Kiriyama discloses the post-processing device according to claim 1, wherein the controller makes adjustment contents of at least one of the post-processing modules different from adjustment contents of the remaining post-processing modules depending on a combination of the post-processing modules ([0119]-[0123]) (Note: in the case where the CD cutting unit, the crease unit, the FD slit unit, and the dummy unit are loaded in the slots 321 to 324, respectively, as functional units, the controller 360 sets 360 mm as a prohibition condition due to constraints on the crease unit depending on a combination of the functional units).

Referring to claim 6, Kiriyama discloses the post-processing device according to claim 1, wherein the adjustment contents determined by the controller includes at least one of need for guidance, a guidance method, and guidance contents (figs.8A-8D and [0136]-[0141]) (Note: in order to relax the prohibition condition, the controller 360 may recommend the user to switch the functional units (guidance method)).
Referring to claim 12, Kiriyama discloses an image forming device (fig.1, image forming apparatus 200), comprising: an image former (fig.1, image former 230) that forms images on sheets ([0056]); and 
     a post-processing device (fig.1, post-processing apparatus 300) according to claim 1 that executes post-processing on the sheets on which the images are formed by the image former ([0056], [0063] and [0077]-[0080]) (Note: paper on which the image is fixed is supplied to the post-processing apparatus 300 wherein functional units 501-504 loaded in the slots 321-324 execute post-processing).

Referring to claim 13, the same ground of rejection provided for claim 1 is applicable herein.
Referring to claim 14, the same ground of rejection provided for claim 1 is applicable herein. Kiriyama further discloses a recording medium (fig.2, ROM 363) storing an adjustment program for a computer of a post-processing device ([0084]). 

Allowable Subject Matter
Claims 4-5 and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Referring to claim 4, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “wherein the controller determines an order to adjust the post-processing modules depending on a combination of the post-processing modules.”

Referring to claim 5, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “wherein the controller determines an order to adjust the post-processing modules based on the types and the installation positions of the post-processing modules.”

Referring to claim 7, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “wherein the controller adds outputting an image of an adjustment chart to the adjustment contents, and the adjustment chart corresponds to a combination of the post-processing modules.”

Referring to claim 8, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “wherein the controller adds outputting an image of an adjustment chart to the adjustment contents, and the adjustment chart corresponds to installation positions of the post-processing modules.”

Claims 9-11 are objected based on their dependency to claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675